NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         JAN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 MARIO HERNANDEZ GONZALEZ,                        Nos. 07-71568
                                                       08-70702
               Petitioner,
                                                  Agency No. A096-070-573
   v.

 ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        In these consolidated petitions for review, Mario Hernandez Gonzalez, a

native and citizen of Mexico, petitions for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
decision denying his application for cancellation of removal, and the BIA’s order

denying his motion to reopen, based on ineffective assistance of counsel. We have

jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the

agency’s continuous physical presence determination, Lopez-Alvarado v. Ashcroft,

381 F.3d 847, 850-51 (9th Cir. 2004), and for abuse of discretion the denial of a

motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we

deny the petitions for review.

       The record does not compel the conclusion that Hernandez Gonzalez met his

burden to establish continuous physical presence where he provided insufficient

evidence of his presence from 1993 to 2000. See Singh-Kaur v. INS, 183 F.3d

1147, 1150 (9th Cir. 1999) (a contrary result is not compelled where there is “[t]he

possibility of drawing two inconsistent conclusions from the evidence”) (internal

quotation marks and citation omitted).

       The BIA acted within its discretion in denying as untimely Hernandez

Gonzalez’s motion to reopen because it was filed more than 90 days after the

BIA’s final removal order, see 8 C.F.R. § 1003.2(c)(2), and Hernandez-

Gonzalez did not show he was entitled to equitable tolling, see Iturribarria, 321

F.3d at 897.

       PETITIONS FOR REVIEW DENIED.


LR/Research                               2                                    07-71568